 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF WASHINGTON
 7                                                 AT SEATTLE
 8    TRUXEDO, INC. AND EXTANG CORP.,
 9                                       Plaintiff,              No. 2:18-cv-1498-RSM
10             v.                                                STIPULATION AND ORDER TO
                                                                 EXTEND DEADLINE FOR
11    TYGER AUTO, INC. AND JOHN DOE                              INITIAL DISCLOSURES
      CORPORATIONS 1-5,
12
                                         Defendant.
13

14
                                                          STIPULATION
15
               Pursuant to Local Civil Rule 10(g), Plaintiffs Truxedo, Inc. and Extang Corp. and
16
      Defendant Tyger Auto, Inc., by and through their attorneys, stipulate to the Court’s entry of the
17
      proposed order set forth below.
18
               In support of this request, the parties represent the following:
19
               1.        Plaintiffs filed this lawsuit October 12, 2018 [Dkt. 1].
20
               2.        On October 26, 2018, this Court entered an Order setting the initial deadlines,
21
      including a November 30, 2018 deadline to serve initial disclosures pursuant to Rule 26(a)(1)
22
      [Dkt. 18].
23
               3.        To accommodate the schedules of their counsel, particularly in view of the
24
      Thanksgiving holiday, the parties have agreed to extend the deadline to exchange initial
25
      disclosures to December 4, 2018.
26
               4.        The requested extension will not affect any other dates in this case.
27
     STIPULATION AND ORDER TO EXTEND DEADLINE (2:18-cv-1498-RSM) -
                                                                                      Davis Wright Tremaine LLP
     1                                                                                         L AW O F FI CE S
      4823-1143-7185v.2 0112575-000001                                                   1201 Third Avenue, Suite 2200
                                                                                           Seattle, WA 98101-3045
                                                                                    206.622.3150 main · 206.757.7700 fax
 1             5.        The parties respectfully request that the Court enter the order set forth below,

 2    approving the requested extension.

 3             DATED this 28th day of December, 2018.

 4     CORR CRONIN LLP                                           DAVIS WRIGHT TREMAINE LLP
 5                                                               By        /s Ambika K. Doran
       By      s/Eric Lindberg
            Emily J. Harris, WSBA No. 35763                           Ambika K. Doran, WSBA #38237
 6                                                                    1201 Third Avenue, Suite 2200
            Eric Lindberg, WSBA No. 43596
                                                                      Seattle, WA 98101-3045
 7          1001 Fourth Ave., Suite 3900                              Tel: 206-622-3150
            Seattle, WA 98154                                         Fax: 206-757-7700
 8          Tel: 206-625-8600                                         Email: ambikadoran@dwt.com
 9          Fax: 206-625-0900
            Email: eharris@corrcronin.com                        Deborah J. Swedlow (pro hac vice)
10                  elindberg@corrcronin.com                     Cristina A. Almendarez (pro hac vice)
                                                                 Honigman Miller Schwartz and Cohn. LLP
11     Roberto M. Braceras (pro hac vice)                        315 East Eisenhower Parkway, Suite 100
       Todd Marabella (pro hac vice)                             Ann Arbor, MI 48108-3330
12     GOODWIN PROCTER LLP                                       Email: bswedlow@honigman.com
                                                                         calmendarez@honigman.com
13     100 Northern Avenue
       Boston, MA 02210
                                                                 Attorneys for Defendant Tyger Auto,
14     Tel: (617) 570-1000
                                                                 Inc.
       Fax: (617) 523-1231
15     Email: rbraceras@goodwinlaw.com
               tmarabella@goodwinlaw.com
16

17     Attorneys for Plaintiffs TruXedo, Inc.
       and Extang Corp.
18

19
                                                      ORDER
20
               Based on the foregoing stipulation, the Court ORDERS that the parties’ deadline to
21
      exchange initial disclosures pursuant to Rule 26(a) is extended to December 4, 2018.
22
               DATED this 4 day of December 2018.
23

24

25
                                                        A
                                                        RICARDO S. MARTINEZ
                                                        CHIEF UNITED STATES DISTRICT JUDGE
26

27
     STIPULATION AND ORDER TO EXTEND DEADLINE (2:18-cv-1498-RSM) -
                                                                                     Davis Wright Tremaine LLP
     2                                                                                        L AW O F FI CE S
      4823-1143-7185v.2 0112575-000001                                                  1201 Third Avenue, Suite 2200
                                                                                          Seattle, WA 98101-3045
                                                                                   206.622.3150 main · 206.757.7700 fax
